                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No. 5:21-cv-00570-SB-MAA                                              Date: July 14, 2021
Title        Juan Francisco Molina v. W.L. Montgomery



Present:     The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    James Muñoz                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Petitioner:                  Attorneys Present for Respondent:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Regarding Petitioner’s Opposition to
                                        Respondent’s Motion to Dismiss (ECF No. 8)

        On February 22, 2021, the Court received and filed Petitioner Juan Francisco Molina’s
(“Petitioner”) pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (“Petition”).
(Pet., ECF No. 1.)

        On May 8, 2021, Respondent W.L. Montgomery (“Respondent”) filed a Motion to Dismiss
the Petition (“Motion to Dismiss”). (Mot. to Dismiss, ECF No. 8.) By the terms of this Court’s
April 7, 2021 Order Requiring Response, Petitioner’s Opposition to the Motion to Dismiss was due
within thirty days after service of that Motion. (Or. Requiring Response, ECF No. 6, at 2–3.)

        To date, Petitioner has not filed an Opposition to the Motion.

       Petitioner is ORDERED TO SHOW CAUSE by August 13, 2021 why the Court should not
recommend that the lawsuit be dismissed for failure to file an Opposition to the Motion, failure to
comply with Court orders, and failure to prosecute. If Petitioner files an Opposition to the Motion
on or before that date, the Order to Show Cause will be discharged, and no additional action need be
taken.

       Petitioner is advised that failure to file an Opposition to the Motion may be construed
as consent to the granting of the Motion and will result in a recommendation that the lawsuit
be dismissed. See C.D. Cal. L.R. 7-12.




CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 5:21-cv-00570-SB-MAA                                       Date: July 14, 2021
Title       Juan Francisco Molina v. W.L. Montgomery


        Petitioner also is advised that failure to comply with this Order by August 13, 2021 will
result in a recommendation that the lawsuit be dismissed for failure to prosecute and/or failure
to comply with Court orders. See C.D. Cal. L.R. 41-1.

        It is so ordered.




                                                                     Time in Court:        0:00
                                                               Initials of Preparer:       JM


CV-90 (03/15)                        Civil Minutes – General                           Page 2 of 2
